Exhibit 10.7 NEXVET BIOPHARMA PUBLIC LIMITED COMPANY 2 1. Establishment, Purpose and Term of Plan 1 1.1 Establishment 1 1.2 Purpose 1 1.3 Term of Plan 1 2. Definitions and Construction 1 2.1 Definitions 1 2.2 Construction 8 3. Administration 8 3.1 Administration by the Committee 8 3.2 Authority of Officers 8 3.3 Administration with Respect to Insiders 9 3.4 Committee Complying with Section162(m) 9 3.5 Powers of the Committee 9 3.6 Option Repricing 10 3.7 Indemnification 10 4. Shares Subject to Plan 10 4.1 Maximum Number of Shares Issuable 10 4.2 Annual Increase in Maximum Number of Shares Issuable 11 4.3 Share Counting 11 4.4 Adjustments for Changes in Capital Structure 11 4.5 Assumption or Substitution of Awards 12 5. Eligibility, Participation, Minimum Exercise/Purchase Price, and Incentive Stock Option Limitations 12 5.1 Persons Eligible for Awards 12 5.2 Participation in the Plan 12 5.3 Minimum Exercise/Purchase Price 12 5.4 Incentive Stock Option Limitations 12 6. Share Options 13 6.1 Exercise Price 13 6.2 Exercisability and Term of Options 13 6.3 Payment of Exercise Price 14 6.4 Effect of Termination of Service 15 6.5 Transferability of Options 16 -i- 7. Restricted Share Units 16 7.1 Grant of Restricted Share Unit Awards 16 7.2 Purchase Price 16 7.3 Vesting 17 7.4 Voting Rights, Dividend Equivalent Rights, and Distributions 17 7.5 Effect of Termination of Service 18 7.6 Settlement of Restricted Share Unit Awards 18 7.7 Nontransferability of Restricted Share Unit Awards 18 8. Performance Awards 18 8.1 Types of Performance Awards Authorized 18 8.2 Initial Value of Performance Shares and Performance Units 18 8.3 Establishment of Performance Period, Performance Goals and Performance Award Formula 19 8.4 Measurement of Performance Goals 19 8.5 Settlement of Performance Awards 20 8.6 Voting Rights; Dividend Equivalent Rights and Distributions 21 8.7 Effect of Termination of Service 22 8.8 Nontransferability of Performance Awards 22 9. Cash-Based Awards and Other Share-Based Awards 22 9.1 Grant of Cash-Based Awards 23 9.2 Grant of Other Share-Based Awards 23 9.3 Value of Cash-Based and Other Share-Based Awards 23 9.4 Payment or Settlement of Cash-Based Awards and Other Share-Based Awards 23 9.5 Voting Rights; Dividend Equivalent Rights and Distributions 23 9.6 Effect of Termination of Service 24 9.7 Nontransferability of Cash-Based Awards and Other Share-Based Awards 24 10. Standard Forms of Award Agreement 24 10.1 Award Agreements 24 10.2 Authority to Vary Terms 24 11. Change in Control 25 11.1 Effect of Change in Control on Awards 25 -ii- 11.2 Effect of Change in Control on Nonemployee Director Awards 26 11.3 Federal Excise Tax Under Section 4999 of the Code 26 12. Compliance with Applicable Law 27 13. Compliance with Section 409A 27 13.1 Awards Subject to Section409A 27 13.2 Deferral and/or Distribution Elections 28 13.3 Subsequent Elections 28 13.4 Payment of Section 409A Deferred Compensation 29 14. Tax Withholding 31 14.1 Tax Withholding in General 31 14.2 Withholding in or Directed Sale of Shares 31 15. Amendment, Suspension or Termination of Plan 32 16. Miscellaneous Provisions 32 16.1 Repurchase Rights 32 16.2 Forfeiture Events 32 16.3 Provision of Information 33 16.4 Rights as Employee, Consultant or Director 33 16.5 Rights as a Shareholder 33 16.6 Delivery of Title to Shares 33 16.7 Fractional Shares 33 16.8 Retirement and Welfare Plans 33 16.9 Beneficiary Designation 34 16.10 Severability 34 16.11 No Constraint on Corporate Action 34 16.12 Unfunded Obligation 34 16.13 No Representations or Covenants with respect to Tax Qualification 34 Choice of Law 35 -iii- Nexvet Biopharma Public Limited Company 2015 Equity Incentive Plan 1.Establishment, Purpose and Term of Plan. 1.1Establishment. The Nexvet Biopharma Public Limited Company 2015 Equity Incentive Plan (the “Plan”) is hereby established effective as of the day immediately preceding the effective date of the initial registration by the Company of its Shares under Section 12 of the Securities Act (the “Effective Date”). 1.2Purpose.
